internal_revenue_service department of the treasury uil washington dc number release date refer reply to cc dom p si plr-116091-99 date date legend trust trust trust bank court state a b c d e f g h j date plr-116091-99 date date date date year year dear we received your letter dated date requesting a ruling that the proposed modification of trust trust and trust trusts will not cause the trusts to be subject_to the generation-skipping_transfer gst tax imposed by sec_2601 of the internal_revenue_code this letter responds to your request a created trust on date b created trust and trust on date and date respectively trust and trust were irrevocable on date b’s personal representative filed form_706 and a supplemental form_706 in year and year respectively these forms as filed included a statement from a qualified physician certifying that b was mentally incompetent at all times on and after date and did not regain competence to modify or revoke the terms of trust before b’s death on date because b’s personal representative included the qualified physician’s statement to establish that trust was exempt from the gst tax b’s personal representative did not allocate any of b’s gst_exemption amount on schedule r the service issued a federal estate_tax closing letter on date to b’s personal representative accepting the estate_tax_return after an adjustment unrelated to the issue of the gst exempt status of trust and b’s mental incompetency the terms of trust sec_1 and direct that after the death of a and b the trusts benefit the lineal_descendants of a and b all powers relating to distributions from the trusts must be exercised solely by trustees who are not the beneficiaries of the trusts each trust is to be terminated twenty years after the death of the survivor of a and b’s issue as named in the respective trust instruments c e f g and h are the beneficiary-trustees of the trusts bank is the corporate trustee of the trusts in the past d a beneficiary of the trusts and j an unrelated party both of whom are now deceased served as trustees of the trusts j served as individual independent_trustee of the trusts the terms of the trusts dealing with the election of successor trustees are identical the terms of the trusts are when the number of the individual trustees is reduced to two those two individual trustees plr-116091-99 together with bank are empowered to elect successor trustees the terms of the trusts do not provide for the election of a successor individual independent_trustee the trustees and beneficiaries desire to assure the continuity of trustees by modifying the terms of the trusts to empower the remaining trustees to elect successor trustees to fill vacancies from time to time the trustees and beneficiaries also desire to continue the office of individual independent_trustee the trustees will request court to modify under state statutes the terms of the trusts to empower a majority of the trustees including the corporate trustee acting in their fiduciary capacity to elect successor trustees to fill the vacancies caused by any trustee including d who fails to serve from time to time you represent that no additions actual or constructive were made to trust or after date you have requested that we rule that the changes in the terms of the trusts to allow a majority of the trustees to elect successor trustees as vacancies occur including the vacancy created by d’s death and a successor individual independent_trustee will not cause the trusts to lose their gst exempt status and will not cause the gst tax to apply to future distributions from the trusts to skip persons or on the death of c sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that for purposes of the gst tax the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of the gst tax the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that for purposes of the gst tax the term direct plr-116091-99 skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of the gst tax the term skip_person means -- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distribution on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the gst tax regulations provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that if an individual was under a mental_disability to change the disposition of his or her property continuously from date until the date of his or her death the provisions of chapter do not apply to any generation-skipping_transfer -- a under a_trust as defined in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual other than property transferred by or on behalf of the individual during the individual’s life after date or plr-116091-99 b which is a direct_skip other than a direct_skip from a_trust that occurs by reason of the death of the individual sec_26_2601-1 provides that if there has not been a court adjudication that the decedent was mentally incompetent on or before date the executor must file with form_706 either -- a certification from a qualified physician stating that the decedent was i mentally incompetent at all times on and after date and ii did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement why no certification is available from a physician and any judgment or decree relating to the decedent’s incompetency that was made after date any amendment to a_trust that is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies of the beneficiaries originally provided under the terms of the trust based on the information submitted and the representations made we conclude that the proposed changes in the terms of the trusts will not affect the quality value or timing of any powers beneficial interests rights or expectancies of the beneficiaries originally provided under the terms of the trusts we further conclude that the right of a majority of the trustees to elect successor trustees as vacancies occur is administrative in nature and will not confer any additional powers or beneficial interests upon any of the beneficiaries therefore the proposed changes will not affect the gst tax exempt status of the trusts in addition we conclude that future distributions from the trusts to skip persons or on the death of c will not be subject_to the gst tax this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code plr-116091-99 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries sincerely
